DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 14, and 15 are objected to because of the following informalities:  
Claim 1, line 9, “pluses” should read “pulses”,
Claim 1, line 10, “a velocity of the shear wave velocity” is suggested to read “a velocity of the shear wave”,
Claim 2, line 4, “from” should read “form”,
Claim 14, line 8, “a velocity of the shear wave velocity” is suggested to read “a velocity of the shear wave”,
Claim 15, line 3, “transmitting” should read “transmit”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-10, 19 and 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 6 and 19 recite the limitation “the final shear wave” in lines 4 and 5 respectively. There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite a final shear wave is transmitted.
Claims 8 and 9 recite the limitation "the reception scan lines" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite a plurality of receptions scan lines or where/how, they were obtained.
Claim 10 recites the limitation "the reception scan lines" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite a plurality of receptions scan lines or where/how, they were obtained.
Claims 21 and 22 recite the limitation "reception scan lines" in line 2, which is considered indefinite. It is not clear to the examiner whether the selected reception scan lines in claims 21 and 22 are the same reception scan lines selected in claim 20 from which claims 21 and 22 depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claim(s) 1, 4, 7, 8, 12-14, 17, 20, 21, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Clark (US 20190231320).
Regarding claim 1, Clark teaches a method of controlling an ultrasound diagnostic apparatus (Abstract), the method comprising: 
transmitting a push pulse to a region of interest (ROI) of a target object to induce a shear wave ([0017] and fig. 2, push pulses 44, 54, 64, and 74 are transmitted to induce shear waves 46, 56, 66 and 76. [0023] explains that the pulses are transmitted to a region of interest); 
adjusting a position of a focal point to which a plurality of tracking pulses are transmitted (80 in fig. 2, [0020], [0021] and fig. 3 show tracking pulses T1-T5 being transmitted to different focal points), on the basis of a position of the ROI ([0023] explains that the pulses are transmitted to a region of interest); 
transmitting the plurality of tracking pulses to the ROI (80 in fig. 2, [0020], [0021] and T1-T5 in fig. 3); 
receiving ultrasound echo signals reflected from the ROI in response to the plurality of tracking pluses ([0020], “echoes from two A lines are received on each side of the center of the tracking pulse beam center”, A1-1, A1-2…A3-1, A3-2…); 
estimating a velocity of the shear wave velocity associated with the ROI on the basis of the ultrasound echo signals ([0018], “the velocity of the laterally traveling shear wave is detected by sensing the tissue displacement caused by the shear wave…this is done with time-interleaved sampling pulses transmitted adjacent to the push pulse vector as shown in fig. 3”); 
generating a shear wave elasticity image on the basis of the velocity of the shear wave ([0016], “this velocity information is coupled into a velocity display map 32”, the velocity display map is considered to be the same as the shear wave elasticity image); and 
outputting the shear wave elasticity image on a display ([0016], “the velocity map is coupled…for display on an image display 36”).
Regarding claim 4, Clark teaches the method of claim 1, as set forth above. Clark further teaches the receiving of the ultrasound echo signals includes 
setting sets of multi-reception scan lines, each set corresponding to a respective one of the plurality of tracking pulses ([0020], [0021] and fig. 3 shows that for each tracking pulse (T1-T5) transmitted a set of reception waves are received and correspond to that specific tracking pulse. Specifically, there are two A-lines received on each side of the tracking pulse (A1-1 through A1-4 correspond to tracking pulse T1 and make up the first set and so on)), 
wherein the estimating of the velocity of the shear wave includes selectively performing signal processing on the multi-reception scan lines ([0024] describes the processing of the different sets of A-lines to determine the velocity of the shear wave).
Regarding claim 7, Clark teaches the method of claim 4, as set forth above. Clark further teaches the estimating of the velocity of the shear wave includes: selecting some reception scan lines from the multi-reception scan lines; and estimating the velocity of the shear wave on the basis of ultrasound echo signals received along the selected some reception scan lines ([0024] describes the process of selecting reception scan lines A1-3 and A1-4 and determining the time it takes for the shear wave to travel between the reception scan lines. This time is then used to estimate the velocity of the shear wave. The selecting of lines A1-3 and A1-4 is considered to be the selecting of the reception scan lines). 
Regarding claim 8, Clark teaches the method of claim 7, as set forth above. Clark further teaches the selecting of the reception scan lines includes selecting reception scan lines adjacent to each of the plurality of tracking pulses from the sets of the multi-reception scan lines (fig. 3 shows that the selected A-lines are adjacent to the tracking pulses T1-T5).
Regarding claim 12, Clark teaches the method of claim 7, as set forth above. Clark further teaches the transmitting of the plurality of tracking pulses includes transmitting the plurality of tracking pulses in an interleaving method ([0018], discloses the transmitted pulses are transmitted along each vector in a time interleaved sequence).
Regarding claim 13, Clark teaches the method of claim 7, as set forth above. Clark further teaches the estimating of the velocity of the shear wave includes:
detecting a displacement of a tissue at a plurality of sampling points of each of the multi-line reception scan lines ([0024], fig. 5 discloses the displacement of the tissue is determined at each of the succession of sample points 122-136 and 102-118 for each of the two selected A-lines A1-3 and A1-4);
estimating an arrival time of the shear wave on each of the multi-line reception scan lines on the basis of the displacement of the tissue ([0024], “when the peaks of the shear wave displacement at successive A-lines positions are found by the waveform peak detector 28, their times of occurrence in relation to the detection of the points on the curves are noted”); and
([0024], “the difference of these times, taking into consideration sampling time offsets and the spacing between the A-lines can be used by the wavefront velocity detector 30 to determine the velocity of the shear wave”).
Regarding claim 14, Clark teaches an ultrasound diagnosis apparatus (Abstract) comprising: 
An ultrasound probe (probe 10 in fig. 1) configured to transmit a push pulse to a region of interest (ROI) of a target object ([0017] and fig. 2, push pulses 44, 54, 64, and 74 are transmitted, [0023] explains that the pulses are transmitted to a region of interest), transmit a plurality of tracking pulses to the ROI (80 in fig. 2, [0020], [0021] and T1-T5 in fig. 3) for observing a shear wave that is induced by the push pulse ([0017] and fig. 2, push pulses 44, 54, 64, and 74 are transmitted to induce shear waves 46, 56, 66 and 76), and receive ultrasound echo signals reflected from the ROI in response to the plurality of tracking pluses ([0020], “echoes from two A lines are received on each side of the center of the tacking pulse beam center”, A1-1, A1-2…A3-1, A3-2…); 
a controller (the circuitry of the ultrasonic diagnostic imaging system shown in fig. 1) configured to adjust a position of a focal point to which the plurality of tracking pulses are transmitted (80 in fig. 2, [0020], [0021] and fig. 3 show tracking pulses T1-T5 being transmitted to different focal points), on the basis of a position of the ROI [0023] explains that the pulses are transmitted to a region of interest), estimate a velocity of the shear wave velocity associated with the ROI on the basis of the ultrasound echo signals ([0018], “the velocity of the laterally traveling shear wave is detected by sensing the tissue displacement caused by the shear wave…this is done with time-interleaved sampling pulses transmitted adjacent to the push pulse vector as shown in fig. 3”), generate a shear wave elasticity image on the basis of the velocity of the shear wave ([0016], “this velocity information is coupled into a velocity display map 32”, the velocity display map is considered to be the same as the shear wave elasticity image); and 
a display (display 36 in fig. 1) on which the shear wave elasticity image is output ([0016], “the velocity map is coupled…for display on an image display 36”).
 Regarding claim 17, Clark teaches the ultrasonic diagnostic apparatus of claim 14, as set forth above. Clark further teaches the controller arranges sets of multi-reception scan lines, each set corresponding to a respective one of the plurality of tracking pulses ([0020], [0021] and fig. 3 shows that for each tracking pulse (T1-T5) transmitted a set of reception waves are received and correspond to that specific tracking pulse. Specifically, there are two A-lines received on each side of the tracking pulse (A1-1 through A1-4 correspond to tracking pulse T1 and make up the first set and so on)), and selectively performs signal processing on the multi-reception scan lines ([0024] describes the processing of the different sets of A-lines to determine the velocity of the shear wave).
Regarding claim 20, Clark teaches the ultrasonic diagnostic apparatus of claim 17, as set forth above. Clark further teaches the controller selects some reception scan lines from the multi-reception scan lines, and estimates the velocity of the shear wave on the basis of ultrasound echo signals received along the selected some reception scan lines ([0024] describes the process of selecting reception scan lines A1-3 and A1-4 and determining the time it takes for the shear wave to travel between the reception scan lines. This time is then used to estimate the velocity of the shear wave. The selecting of lines A1-3 and A1-4 is considered to be the selecting of the reception scan lines). 
Regarding claim 21, Clark teaches the ultrasonic diagnostic apparatus of claim 20, as set forth above. Clark further teaches the controller selects reception scan lines adjacent to each of the plurality of tracking pulses from the sets of the multi-reception scan lines (fig. 3 shows that the selected A-lines are adjacent to the tracking pulses T1-T5).
Regarding claim 25, Clark teaches the ultrasonic diagnostic apparatus of claim 14, as set forth above. Clark further teaches the controller controls the ultrasound probe to transmit the plurality of tracking pulses in an interleaving method ([0018], discloses the transmitted pulses are transmitted along each vector in a time interleaved sequence).
Regarding claim 26, Clark teaches the ultrasonic diagnostic apparatus of claim 17, as set forth above. Clark further teaches the controller detects a displacement of a tissue at a plurality of sampling points of each of the multi-line reception scan lines ([0024], fig. 5 discloses the displacement of the tissue is determined at each of the succession of sample points 122-136 and 102-118 for each of the two selected A-lines A1-3 and A1-4),
estimates an arrival time of the shear wave on each of the multi-line reception scan lines on the basis of the displacement of the tissue ([0024], “when the peaks of the shear wave displacement at successive A-lines positions are found by the waveform peak detector 28, their times of occurrence in relation to the detection of the points on the curves are noted”), and
estimates the velocity of the shear wave on the basis of a distance between the multi-line receptions scan lines and a difference between the arrival times of the shear wave on the multi-reception scan lines ([0024], “the difference of these times, taking into consideration sampling time offsets and the spacing between the A-lines can be used by the wavefront velocity detector 30 to determine the velocity of the shear wave”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Iwama et al. (US 20150216508, hereinafter Iwama).
Regarding claim 2, Clark teaches the method of claim 1, as set forth above. Clark does not specifically teach setting the ROI in a radial form, wherein the transmitting of the plurality of tracking pulses includes radially transmitting the plurality of tracking pulses to the ROI in the radial form.
However,
([0055] and fig. 6 disclose the ROI 6b is set in a radial form based on the shape of the ROI in fig. 6), 
wherein the transmitting of the plurality of tracking pulses includes radially transmitting the plurality of tracking pulses to the ROI in the radial form ([0056]-[0057] and fig. 6 disclose that the plurality of scanning lines 6c, 6d, and 6e are transmitted in the radial direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Clark to have the ROI set in a radial form, wherein the transmitting of the plurality of tracking pulses includes radially transmitting the plurality of tracking pulses to the ROI in the radial form. The motivation to apply the known technique of setting the ROI in a radial form, wherein the transmitting of the plurality of tracking pulses includes radially transmitting the plurality of tracking pulses to the ROI in the radial form of Iwama to the method of Clark would be to allow for the predictable results of having the ROI set to the same shape/contour of the ultrasound image and scan a farther area.
Regarding claim 15, Clark teaches the method of claim 1, as set forth above. Clark does not specifically teach the controller sets the ROI in the radial form, and controls the ultrasound probe to radially transmitting the plurality of tracking pulses to the ROI in the radial form.
However,
Iwama in a similar field of endeavor teaches the controller (the circuitry of apparatus 10 in fig. 1) sets the ROI in the radial form ([0055] and fig. 6 disclose the ROI 6b is set in a radial form based on the shape of the ROI in fig. 6), and controls the ultrasound probe to radially transmitting the plurality of tracking pulses to the ROI in the radial form ([0056]-[0057] and fig. 6 disclose that the plurality of scanning lines 6c, 6d, and 6e are transmitted in the radial direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Clark to have the controller sets the ROI in the radial form, and controls the ultrasound probe to radially transmitting the plurality of tracking pulses to the ROI in the radial form. The motivation to apply the known technique of having the controller sets the ROI in the radial form, and controls the ultrasound probe to radially transmitting the plurality of tracking pulses to the ROI in the radial form of Iwama to the apparatus of Clark would be to allow for the predictable results of having the ROI set to the same shape/contour of the ultrasound image and scan a farther area.
Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Rosado-Mendez et al. (US 20160089112, hereinafter Rosado-Mendez).
Regarding claim 3, Clark teaches the method of claim 1, as set forth above. Clark does not specifically teach the adjusting of the position of the focal point includes moving the focal point into the ROI in response to movement of the ROI.
However,
Rosado-Mendez in a similar field of endeavor teaches adjusting of the position of the focal point includes moving the focal point into the ROI in response to movement of the ROI ([0056] discloses “the focus of the ultrasound transducer 12 may be adjusted to scan the target region 26” meaning that when target region 26 is moves the focus of the ultrasound transducer is also moved in order to scan the target region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Clark to adjust the ([0072]).
Regarding claim 16, Clark teaches the apparatus of claim 14, as set forth above. Clark does not specifically teach the controller moves the focal point into the ROI in response to movement of the ROI.
However,
Rosado-Mendez in a similar field of endeavor teaches the controller (the circuitry of machine 10 in fig. 1) moves the focal point into the ROI in response to movement of the ROI ([0056] discloses “the focus of the ultrasound transducer 12 may be adjusted to scan the target region 26” meaning that when target region 26 is moves the focus of the ultrasound transducer is also moved in order to scan the target region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Clark to adjust the position of the focal point includes moving the focal point into the ROI in response to movement of the ROI. The motivation to make this modification is in order to scan the target region, as recognized by Rosado-Mendez ([0072]).


Claims 5-6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Rosenzweig (US 20190125308).
 Regarding claim 5, Clark teaches the method of claim 4, as set forth above. Clark further teaches the estimating of the velocity of the shear wave includes:
(fig. 3 shows that the receive lines are grouped into 5 separate groups (A1-A5) based on their relative position);
estimating a plurality of velocities of the shear wave each corresponding to a respective one of the plurality of groups ([0024] discloses that the “the velocity of shear wave travel can be calculated from point to point across the entire region of interest” meaning the velocity calculated at each point corresponds to at least one of the groups A1-A5).
Clark does not specifically teach determining a final velocity of the shear wave on the basis of the plurality of the velocities of the shear wave.
However,
Rosenzweig in a similar field of endeavor teaches determining a final velocity of the shear wave on the basis of the plurality of the velocities of the shear wave ([0043] discloses that the shear wave speed is calculated across multiple sample points within a sub-region then the shear wave speeds are combined and averaged in order to get one shear wave speed for the entire sub-region which is seen as the final velocity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Clark to have determined a final velocity of the shear wave on the basis of the plurality of the velocities of the shear wave. The motivation to apply the known technique of determining a final velocity of the shear wave on the basis of the plurality of the velocities of the shear wave or Rosenzweig to the method of Clark would be to allow for the predictable results of only having one shear wave velocity value represent the entire region, thereby simplifying the amount of data one needs to analyze.
Regarding claim 6, Clark in view of Rosenzweig teaches the method of claim 5, as set forth above. Rosenzweig further teaches the determining of the final velocity of the shear wave includes determining an average value of the plurality of velocities of the shear wave ([0043] discloses that the shear wave speed is calculated across multiple sample points within a sub-region then the shear wave speeds are combined and averaged in order to get one shear wave speed for the entire sub-region which is seen as the final velocity).
Regarding claim 18, Clark teaches the apparatus of claim 17, as set forth above. Clark further teaches the controller groups reception scan lines positioned at a same relative position in each of the sets of the multi-reception scan lines to generate a plurality of groups (fig. 3 shows that the receive lines are grouped into 5 separate groups (A1-A5) based on their relative position), and
estimates a plurality of velocities of the shear wave each corresponding to a respective one of the plurality of groups ([0024] discloses that the “the velocity of shear wave travel can be calculated from point to point across the entire region of interest” meaning the velocity calculated at each point corresponds to at least one of the groups A1-A5).
Clark does not specifically teach the controller determined a final velocity of the shear wave on the basis of the plurality of the velocities of the shear wave.
However,
Rosenzweig in a similar field of endeavor teaches the controller (the circuitry of the apparatus in fig. 5) determines a final velocity of the shear wave on the basis of the plurality of the velocities of the shear wave ([0043] discloses that the shear wave speed is calculated across multiple sample points within a sub-region then the shear wave speeds are combined and averaged in order to get one shear wave speed for the entire sub-region which is seen as the final velocity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Clark to determine a final velocity of the shear wave on the basis of the plurality of the velocities of the shear wave. The motivation to apply the known technique of determining a final velocity of the shear wave on the basis of the plurality of the velocities of the shear wave or Rosenzweig to the method of Clark would be to allow for the predictable results of only having one shear wave velocity value represent the entire region, thereby simplifying the amount of data one needs to analyze.
Regarding claim 19, Clark in view of Rosenzweig teaches the method of claim 18, as set forth above. Rosenzweig further teaches the controller (the circuitry of the apparatus in fig. 5) determines an average value of the plurality of velocities of the shear wave ([0043] discloses that the shear wave speed is calculated across multiple sample points within a sub-region then the shear wave speeds are combined and averaged in order to get one shear wave speed for the entire sub-region which is seen as the final velocity).
Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Shi et al. (US 20130317362, hereinafter Shi).
Regarding claim 9, Clark teaches the method of claim 7, as set forth above. Clark does not specifically teach the selecting of the reception scan lines includes selecting receptions scan lines having a positional error smaller than a predetermined value.
However,
Shi in a similar field of endeavor teaches the selecting of the reception scan lines includes selecting receptions scan lines having a positional error smaller than a predetermined value ([0065] discloses selecting different locations of scan lines and excluding other locations because they do not meet a pre-set peak displacement threshold which is seen as being synonymous with the positional error value of the present claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Clark to have the selecting of the reception scan lines include selecting receptions scan lines having a positional error smaller than a predetermined value. The motivation to make this modification is to reduce noise, as recognized by Shi ([0017]).
Regarding claim 22, Clark teaches the apparatus of claim 20, as set forth above. Clark does not specifically teach the controller selects receptions scan lines having a positional error smaller than a predetermined value.
However,
Shi in a similar field of endeavor teaches the controller selects receptions scan lines having a positional error smaller than a predetermined value ([0065] discloses selecting different locations of scan lines and excluding other locations because they do not meet a pre-set peak displacement threshold which is seen as being synonymous with the positional error value of the present claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Clark to have the controller selects receptions scan lines having a positional error smaller than a predetermined value. The motivation to make this modification is to reduce noise, as recognized by Shi ([0017]).


Claims 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Song et al. (“Fast Shear Compounding Using Robust 2-D shear wave Speed Calculation and Multi-directional Filtering”, as recited in the Applicant’s 11/02/2020 IDS, hereinafter Song).
Regarding claim 10, Clark teaches the method of claim 4, as set forth above, Clark further teaches the estimating of the velocity of the shear wave further including estimating an arrival time of the shear wave on each of the multi-reception scan lines ([0024], “a precise time reference of the passage of the wavefront from one point to the next is measured” where the reference time is considered to be the arrival time).
Clark does not specifically teach the selecting of the reception scan lines includes selecting reception DB1/ 112996029.139scan lines except for a reception scan line in which the shear wave has a minimum arrival time and a reception scan line in which the shear wave has a maximum arrival time.
However,
Song in a similar field of endeavor teaches the selecting of the reception scan lines includes selecting reception DB1/ 112996029.139scan lines except for a reception scan line in which the shear wave has a minimum arrival time and a reception scan line in which the shear wave has a maximum arrival time (fig. 3 and pg. 1346, col. 1, discloses only lines that cross the center pixel are used meaning that first scan line (minimum arrival time) and last scan line (maximum arrival time) are not selected because they do not cross the center pixel which is indicated by the yellow circle).

Regarding claim 23, Clark teaches the method of claim 17, as set forth above, Clark further teaches the controller estimates arrival time of the shear wave on each of the multi-reception scan lines ([0024], “a precise time reference of the passage of the wavefront from one point to the next is measured” where the reference time is considered to be the arrival time).
Clark does not specifically teach the controller select reception DB1/ 112996029.139scan lines except for a reception scan line in which the shear wave has a minimum arrival time and a reception scan line in which the shear wave has a maximum arrival time.
However,
Song in a similar field of endeavor teaches the controller select reception DB1/ 112996029.139scan lines except for a reception scan line in which the shear wave has a minimum arrival time and a reception scan line in which the shear wave has a maximum arrival time (fig. 3 and pg. 1346, col. 1, discloses only lines that cross the center pixel are used meaning that first scan line (minimum arrival time) and last scan line (maximum arrival time) are not selected because they do not cross the center pixel which is indicated by the yellow circle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Clark to have the controller select reception DB1/ 112996029.139scan lines except for a reception scan line in which the shear wave has a minimum arrival time and a reception scan line in which the shear wave has a maximum arrival time. The motivation to apply the known technique of having the controller select reception DB1/ 112996029.139scan lines except for a reception scan line in which the shear wave has a minimum arrival time and a reception scan line in which the shear wave has a maximum arrival time of Song to the apparatus of Clark would be to allow for the predictable results of reducing noise when determining the overall velocity of the region.
Claims 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Yoshikawa (US 20150133782).
Regarding claim 11, Clark teaches the method of claim 1, as set forth above. Clark further teaches the outputting of the shear wave elasticity image includes displaying an elasticity, and a depth ([0016] discloses displaying a velocity map which is the same as displaying an elasticity and overlaying the velocity map on an anatomical ultrasound image which would provide the display with a depth because ultrasound images have depth).
Clark does not specifically teach displaying a reliability measurement index.
However,
Yoshikawa in a similar field of endeavor teaches displaying a reliability measurement index ([0063], fig. 10 disclose displaying on display unit 20 a reliability index that indicates the reliability of the elastic evaluation values). 
([0063].
Regarding claim 24, Clark teaches the apparatus of claim 14, as set forth above. Clark further teaches the controller controls the display to display an elasticity, and a depth ([0016] discloses displaying a velocity map which is the same as displaying an elasticity and overlaying the velocity map on an anatomical ultrasound image which would provide the display with a depth because ultrasound images have depth).
Clark does not specifically teach displaying a reliability measurement index.
However,
Yoshikawa in a similar field of endeavor teaches displaying a reliability measurement index ([0063], fig. 10 disclose displaying on display unit 20 a reliability index that indicates the reliability of the elastic evaluation values). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Clark to display a reliability measurement index. The motivation to make this modification is in order to promptly extract information used for diagnosis, as recognized by Yoshikawa ([0063].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W.B./Examiner, Art Unit 3793        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791